Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Kimihiko publication wherein it discloses a traveling control apparatus (see Figs. 1 - 2, and ¶0016 - ¶0017) comprising: 
an acquisition unit configured to acquire information outside a vehicle (see Figs. 1 – 2.  In particular, see Fig. 2); 
a control unit configured to control traveling of the vehicle based on the information outside the vehicle, which is acquired by the acquisition unit (see ¶0007, and ¶0020 - ¶0025.  In particular, see ¶0007, traveling support device works in conjunction with the information acquisition unit to control vehicle trave3ling based upon information outside the vehicle); and 
an estimation unit configured to, if the acquisition unit acquires, as the information outside the vehicle (see ¶0007), 
information of a following other vehicle that is a vehicle traveling on a lane different from a traveling lane of the vehicle (see ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052,  ¶0097, and ¶0111.  In particular, see ¶0014) and 
is traveling behind the vehicle and information of a preceding other vehicle that is traveling ahead the vehicle and the following other vehicle.  (See ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052, ¶0097, and ¶0111.  In particular, see ¶0014.)


Zhang is analogous with Kimihiko in that it also presents a lane change control system, but goes further wherein it presents vehicle behavior determination of preceding and following other vehicles, and then provides control to the ego vehicle based upon that vehicle behavior determination of the preceding and following other vehicles.  Additionally, Zhang’s work presents control of the subject vehicle to approach the lane boundary line and reach a position located from a predetermined approach distance; wait for an elapsed period; and subsequently control the vehicle guide system to move the subject vehicle to the adjacent lane.
Zhang further teaches estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle (see Figs. 1, 3A - 3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3A – 3F.  See ¶0079), whether the behavior of the following other vehicle allows a lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.  (See Figs. 3A - 3F, 4, and ¶0055 - ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4.  See ¶0079, "At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20.  In other words, the detection portion 140 determines whether a sufficient space has been generated between a vehicle in the adjacent lane 20 ahead the subject vehicle X1 and a vehicle in the adjacent lane 20 behind the subject vehicle Xl. The space between the adjacent 
Zhang’s publication additionally teaches wherein the estimation unit estimates, based on information representing a relative relationship between the following other vehicle and the preceding other vehicle (see Figs. 1, 3A-3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Fig. 4.  See ¶0079) and information representing a relative relationship between the following other vehicle and the vehicle (see Figs. 3A-3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4.  See ¶0079), whether the behavior of the following other vehicle allows the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.  (See Figs. 3A-3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4.  See ¶0079.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 12 - 13. As such, a person skilled in the art would not modify Kimihiko in view of Zhang, or any other combination thereof, to provide the method wherein the information representing the relative relationship includes an inter-vehicle distance and a relative speed, and the behavior of the following other vehicle includes moving close to one of the vehicle and the preceding other vehicle and moving away from one of the vehicle and the preceding other vehicle.

2.	The following is an examiner’s statement of reasons for allowance:
wherein the information representing the relative relationship includes an inter-vehicle distance and a relative speed, and the behavior of the following other vehicle includes moving close to one of the vehicle and the preceding other vehicle and moving away from one of the vehicle and the preceding other vehicle.
In particular, the prior art is silent in teaching, or suggesting a method wherein the information representing the relative relationship includes of the following other vehicle includes moving close to one of the vehicle and the preceding other vehicle and moving away from one of the vehicle and the preceding other vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661